DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 16, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Minamida (JP 2544849 B2), cited herein according to the English language translation provided with the Information Disclosure Statement filed on 8/10/20, in view of Suzuki (WO 2018/042680 A1), which has an effective filing date of 10/6/2016, the text of which is cited herein according to an English language translation.

Regarding claims 1-5 and 10, Minamida teaches a honeycomb panel (1) comprising a honeycomb core (2) having a front surface and a rear surface, a first plate member (3) provided on the front surface of the core(2), and a second plate member (4) provided on the rear surface of the core (par. 7; Fig. 1).  
The core is made up of core strips formed by alternately arranging parallel trapezoidal portions with open ends pointing in opposite directions, such that a honeycomb pattern including parallel rows of hexagonal cells including the trapezoidal portions and opening to the front and rear surfaces is formed (Figs. 1, 2).  First flange parts (32, 23) projecting inside some of the cells are positioned on the front-side end edges of some of the trapezoidal portions and connect the core to the first plate member (3) (Figs. 1, 2). Second flange parts (30, 31),  including more than two second flange parts, projecting inside some of the cells are positioned on the rear-side end edges of some of the trapezoidal portions and connect the core to the second plate member inside of the cells (Fig. 1, 2).  The outer surfaces of first and second flange parts (i.e. which are provided on the end edge of at least some of the trapezoidal portions) are welded to and in surface contact with their respective adjacent plate members at regions facing the second plate member that correspond to and may be referred to as "surface contact areas" (par. 8, 12, 13, 15, 18-22).  As such, the second flange parts, including at least two second flange parts, are positioned inside of some cells and the second plate member is adjoined to the second flange parts inside the cells.  
Applicant's specification also details how Minamida's core meets the structural limitations of claims 1 and 3 (Applicant's Specification, par. 2-6), with the exception Minamida not teaching the recited through-holes in the first plate member.  As such, Minamida's teachings differ from the current invention in that his product does not include the recited through-holes positioned as claimed, wherein all of the through-holes in the outer surface are joined to a corresponding flange.  However, Minamida does teach that his panel is intended to be used in aircraft and ships, teaches making the different layers of his panel from steel, and, as noted above, teaches welding the first and second flange parts to their respective adjacent plate members (par. 1, 17, 21, 22). Suzuki further teaches that the fuel efficiency of vehicles can be improved by reducing the weight of the body and that one method of doing so is be replacing some of the steel in the body with a lightweight material, such as an aluminum alloy, while keeping some of the components/parts made of steel in order to maintain strength and low cost (par. 2). Suzuki further teaches that, while it can be difficult to form strong bonds between dissimilar materials with welding due to brittle intermetallic compounds being formed, his method of arc spot welding, which involves making a hole in a first plate made of, for example, aluminum, superimposing the first plate on a second plate made of steel, filling the hole with weld metal, and arc spot welding the two plates together through the weld metal in the hole in the first plate (par. 3, 13-15, 39).  Suzuki's method is beneficial because it forms a strong and reliable bond between the lightweight metal, e.g. an aluminum alloy, and steel using an inexpensive welding technique, i.e. arc spot welding, and can be applied without limitation (par. 18).  Accordingly, it would have been obvious to one of ordinary skill in the art to replace the steel face sheets of Minamida's panel with a lightweight metal, such as an aluminum alloy (i.e. and to form a composite panel including a steel honeycomb and aluminum alloy face sheets), and to utilize Suzuki's method of arc spot welding, including forming a hole in the face sheet in each location corresponding to/overlaying each of the first and second flanges on Minamida's honeycomb such that the corresponding flanges face outside through their corresponding through-holes and arc spot welding together the flanges and face sheets through a welding material positioned within the holes in order to reduce the weight of the structure, thereby improving fuel efficiency in a vehicle into/onto which the structure is installed, and in order to inexpensively form a strong and reliable bond (and bonds) between the respective sheets.  In such an arrangement, the outer surfaces of the first and second flange parts are arc and spot welded to corresponding surface contact areas on their corresponding plate member and to the inner circumferential surface of their corresponding through-holes. As shown throughout Suzuki's figures, a welded metal portion (40, W) is provided between the inner circumference of each through-hole and at least a portion of the outer surface of its corresponding adjoining member (i.e. flange) (Figs. 1B, 6A, 6B, etc.).  As such, the product of Minamida and Suzuki includes the flange, hole (including its inner circumference), and bonding/flange outer surface arrangements of the claims that are adjoined by arc and spot welding.   
The claim limitations regarding the formation of the recited product is a product-by-process limitation.  Product-by-process claims are not limited by the recited processing steps, but rather by the structure implied by the recited procedure.  See MPEP 2113.  The prior art product meets the claim limitation because it has the implied structure.  

Regarding claim 6, as shown in various of Minamida's figures, the cells (i.e. "at least some of the cells") including multiple second flange parts (i.e. the flange parts that adjoin the rear plate/are located at the bottom of the depicted cores) each include at least two flange parts (30, 31) positioned inside, which are joined to the second plate member (4) inside some cells (Figs. 1, 2A, 4A, 4B, etc.).  Although Minamida does not explicitly teach that there are no first flange parts positioned inside of cells that include the two or more second flange parts, which might be considered a difference from the current invention, it would have been obvious to one of ordinary skill in the art to make such a structure based on Minamida's Figures 1, 2A, 4A, and 4B, which appear to depict such a structure and teach that such a structure is appropriate for Minamida's core.

Claims 1-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Minamida in view of De Bono (GB 2550966 A). 
Regarding claims 1-6 and 10, as discussed above, Minamida teaches a honeycomb panel meeting or rendering obvious the limitations of claims 1-6 and 10 with the exception of Minamida not teaching the recited through-holes in the first plate member.  As such, Minamida's teachings differ from the current invention in that his product does not include the recited through-holes positioned as claimed, wherein all of the through-holes in the outer surface are joined to a corresponding flange.  Minamida also does not explicitly teach the arranged of a "welded metal portion" as recited in claim 2 or the spot welded-joint of claim 4.  However, Minamida's method of forming a honeycomb panel does involve using a laser to form a weld between the flanges of the honeycomb and areas on the bonded face plates (par. 20).  De Bono further teaches using a laser to bond together adjacent materials, but teaches including a through-hole in a first piece of materials and a filler material in the through-hole that is welded to the second piece and that creates an interlocking, mechanical joint between the two materials (p. 3, ln. 5-21).  De Bono's method is advantageous over other joining methods because it enables the joining of the two pieces from one side of the arrangement, allows for fast, non-contact/remote welding to be performed without complicated clamping, fixtures, or manipulation of both sides of the workpiece, can be used on materials of different thicknesses and compositions, and can be used to join pieces of a variety of geometries (p. 3, ln. 23-p. 4, ln. 23).  De Bono also teaches that his method may be applied to multiple locations on a workpiece to form multiple joints (p. 8, ln. 30-33).  Accordingly, it would have been obvious to one of ordinary skill in the art to include through-holes in the face sheets of Minamida's honeycomb panel in locations corresponding to each bonding flange of the honeycomb such that the corresponding flanges face outside through their corresponding through-holes and to apply a filler that both forms a welded bond with the honeycomb and a mechanically-interlocking joint with the face plate because doing so is compatible with Minamida's bonding method, allows for fast, non-contact welding to be performed without complicated clamping or manipulation of the bonded parts, allows the panel to be formed from dissimilar metals (e.g. using a different face sheet material from the honeycomb material), and in order to enhance the bond between the layers by creating both a welded and mechanical joint.  In such an arrangement, the outer surface of the first and second flange parts are, at least indirectly, welded to corresponding surface contact areas on their corresponding plate member and to the inner circumferential surface of their corresponding through-holes. As shown in De Bono's figures, the welded filler material (6, 8; i.e. "welded material") is located between the inner circumference surface of a through-hole and at least a portion of the outer surface of the underlying, bonded body (i.e. corresponding to a flange) and (Figs. 1-4).  Therefore, the product of Minamida and De Bono includes the flange, through-hole (including its inner circumference), and bonding/flange outer surface arrangements of the claims that are adjoined by arc and spot welding.
The claim limitations regarding the formation of the recited product are product-by-process limitations.  Product-by-process claims are not limited by the recited processing steps, but rather by the structure implied by the recited procedure.  See MPEP 2113.  The prior art product meets the claim limitation because it has the implied structure.  

Claims 1-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ivanov (RU 2084349 C1), the text of which is cited herein according to an English language translation, in view of Suzuki. 
Regarding claims 1-6 and 10, Ivanov teaches a honeycomb panel comprising a honeycomb core having a front surface and a rear surface, a first skin (i.e. "first plate member") provided on the front surface of the core, and a second skin (i.e. "second plate member") provided on the rear surface of the core (par. 23-25, 29, 32).  The core is made up of core strips (6) formed by alternately arranging parallel trapezoidal portions with open ends pointing in opposite directions, such that a honeycomb pattern including parallel rows of hexagonal cells including the trapezoidal portions and opening to the front and rear surfaces is formed (Fig. 16, par. 32).  
Figure 6 depicts a honeycomb panel having a similar structure to the hexagonal-celled structure discussed above and demonstrates how the cores of such structures are connected to their face sheets (i.e. "first and second plate members") (Fig. 6).  As shown in Figure 6 and which also applies to the hexagonal-celled structure of Figure 16, first flange parts (unlabeled) projecting inside some of the cells are positioned on the front-side end edges (i.e. top surface) of some of the cell wall portions (i.e. corresponding to the "trapezoidal portions" in Fig. 16) and connect the core to the first plate member (upper item 12) (Fig 6). Second flange parts (2), including more than two second flange parts, projecting inside some of the cells are positioned on the rear-side end edges (i.e. bottom edge) of some of the cell wall portions (i.e. corresponding to the "trapezoidal portions" in Fig. 16) and connect the core to the second plate member (lower item 12) (Fig. 6).  Outer surfaces of the first and second flange parts (i.e. which are provided on the end edge of at least some of the trapezoidal portions) are welded to (and in surface contact with) their respective adjacent plate members at regions that correspond to and may be referred to as "surface contact areas" (par.42).  
Ivanov's teachings differ from the current invention in that his product does not include the recited through-holes positioned as claimed, wherein all of the through-holes in the outer surface are joined to a corresponding flange.  However, Ivanov does teach that his panel is intended for use in various types of vehicles and teaches that such panels are used for manufacturing lightweight products (par. 1, 2). Ivanov also exemplifies making his own welded honeycomb panel from steel (par. 41), and it would have been obvious to one of ordinary skill in the art to make a panel according to Ivanov's teachings with a steel honeycomb for this reason. Suzuki further teaches that the fuel efficiency of vehicles can be improved by reducing the weight of the body and that one method of doing so is be replacing some of the steel in the body with a lightweight material, such as aluminum, while keeping some of the components/parts made of steel in order to preserve strength and low cost (par. 2). Suzuki further teaches that, while it can be difficult to form strong bonds between dissimilar materials with welding due to brittle intermetallic compounds being formed, his method of arc spot welding, which involves making a hole in a first plate made of, for example, an aluminum alloy, superimposing the first plate on a second plate made of steel, filling the hole with weld metal, and arc welding the two plates together through the weld metal in the hole in the first plate (par. 3, 13-15, 39).  Suzuki's method is beneficial because it forms a strong and reliable bond between the lightweight metal, e.g. an aluminum alloy, and steel using an inexpensive welding technique, i.e. arc spot welding, and can be applied without limitation (par. 18).  Accordingly, it would have been obvious to one of ordinary skill in the art to use a lightweight metal, such as an aluminum alloy as the face sheets on a steel honeycomb of Ivanov's design to form a panel and to utilize Suzuki's method of arc spot welding, including forming a hole in the face sheet in each location corresponding to/overlaying each of the first and second flanges on Ivanov's honeycomb such that the corresponding flanges face outside through their corresponding through-holes and arc spot welding together the flanges and face sheets through the a welding material positioned within the holes in order to create a lighter-weight structure as compared to an all-steel structure, thereby improving fuel efficiency in a vehicle in/onto which the structure is installed, and in order to inexpensively form a strong and reliable bond (and bonds) between the respective sheets.  In such an arrangement, the outer surface of the first and second flange parts are arc and spot welded to corresponding surface contact areas on their corresponding plate member and to the inner circumferential surface of their corresponding through-holes. As shown throughout Suzuki's figures, a welded metal portion (40, W) is provided between the inner circumference of each through-hole and at least a portion of the outer surface of its corresponding adjoining member (i.e. flange) (Figs. 1B, 6A, 6B, etc.).  As such, the product of Ivanov and Suzuki includes the flange, through-hole (including its inner circumference), and bonding/flange outer surface arrangements of the claims that are adjoined by arc and spot welding.   
The claim limitations regarding the formation of the recited product are product-by-process limitations.  Product-by-process claims are not limited by the recited processing steps, but rather by the structure implied by the recited procedure.  See MPEP 2113.  The prior art product meets the claim limitation because it has the implied structure.  

Claims 1-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ivanov in view of De Bono. 
Regarding claims 1-6 and 10, as discussed above, Ivanov teaches a honeycomb panel meeting or rendering obvious the limitations of claims 1-6 and 10 with the exception of Ivanov not teaching the recited through-holes in the first plate member.  As such, Ivanov's teachings differ from the current invention in that his product does not include the recited through-holes positioned as claimed, wherein all of the through-holes in the outer surface are joined to a corresponding flange.  Ivanov also does not explicitly teach the that the face sheets of his panel are metal or teach the arrangement of a "welded metal portion" as recited in claim 2 or the spot welded-joint of claim 4. However, it would have been obvious to one of ordinary skill in the art to make all of the layers of Ivanov's panel from metal because Ivanov exemplifies a honeycomb that is made of steel and teaches that it is joined face plates by welding, which heavily implies that the face plates are also metal (par. 41) and because metal is old and well known to be useful for making honeycomb panels and parts for the various applications taught by Ivanov.  De Bono further teaches adjoining two materials by including a through-hole in a first piece of material and a filler material in the through-hole that is welded to a second piece of material and that creates a welded and interlocking, mechanical joint securing together the two materials (p. 3, ln. 5-21).  De Bono's method is advantageous over other joining methods because it enables the joining of the two pieces from one side of the arrangement, allows for fast, non-contact/remote welding to be performed without complicated clamping, fixtures, or manipulation of both sides of the workpiece, can be used on materials of different thicknesses and compositions, and can be used to join pieces of a variety of geometries (p. 3, ln. 23-p. 4, ln. 23).  De Bono also teaches that his method may be applied to multiple locations on a workpiece to form multiple joints (p. 8, ln. 30-33).  Accordingly, it would have been obvious to one of ordinary skill in the art to include through-holes in the face sheets of Ivanov's honeycomb in locations corresponding to each bonding flange of the honeycomb such that the corresponding flanges face outside through their corresponding through-holes and to apply a filler that both forms welded bonds with the honeycomb and mechanically-interlocking joints with the face plates because the method allows for fast, non-contact welding to be performed without complicated clamping or manipulation of the bonded parts, allows the panel to be formed from dissimilar metals (e.g. using a different face sheet material from the honeycomb material), and in order to enhance the bond between the layers by creating both a welded and mechanical joint.  In such an arrangement, the outer surface of the first and second flange parts are, at least indirectly, welded to corresponding surface contact areas on their corresponding plate member and to the inner circumferential surface of their corresponding through-holes. As shown in De Bono's figures, welded filler material (6, 8; i.e. "welded material") is located between the inner circumference surface of a through-hole and at least a portion of the outer surface of the underlying, bonded body (i.e. corresponding to a flange) (Figs. 1-4).  Therefore, the product of Ivanov and De Bono includes the flange, through-hole (including its inner circumference), and bonding/flange outer surface arrangements of the claims.
The claim limitations regarding the formation of the recited product are product-by-process limitations.  Product-by-process claims are not limited by the recited processing steps, but rather by the structure implied by the recited procedure.  See MPEP 2113.  The prior art product meets the claim limitation because it has the implied structure.  




Response to Arguments
Applicant's arguments filed March 16, 2022 have been fully considered but they are moot because they are regarding the combination of Minamida or Ivanov and Wilkinson, which is not applied in the current rejections.    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288. The examiner can normally be reached Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784